Citation Nr: 0624378	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-25 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis with 
callus on plantar aspect of right foot.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from December 1974 to March 
1976.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a compensable evaluation for tinea 
pedis with callus on the plantar aspect of the right foot.


FINDING OF FACT

The veteran's skin condition affects at least five percent, 
but less than 20 percent, of the entire body, affects none of 
the exposed areas of the body and has required no 
corticosteroids or other immunosuppressive drugs in the past 
12-month period.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a skin condition 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806, 7813 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II),  18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. 
§ 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion if it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002);  
38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   

A.  Duty to Notify

The RO provided the veteran with notice on his claim for an 
increased evaluation in December 2002.  This notice letter 
described the type of information and evidence required to 
substantiate a claim for an increased evaluation.  The letter 
informed the veteran that VA would obtain evidence on his 
behalf and requested that he identify any pertinent medical 
records that he would like VA to obtain for him.  The RO also 
advised the veteran that he could submit any additional 
information or evidence and that a VA examination would be 
scheduled if necessary to make a decision on his claim.  This 
notice was provided to the veteran prior to the unfavorable 
rating decision in March 2003.  

Although the December 2002 letter did not provide notice of 
the type of information and evidence required to establish an 
effective date for the disability on appeal, the RO provided 
notice regarding these issues in March 2006.  The RO 
requested that the veteran send any evidence relevant to the 
level of disability and any evidence regarding when the 
disability began.  

B.  Duty to Assist

VA has made reasonable efforts to obtain records related to 
this claim.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002).  
The evidence in this appeal includes private and VA medical 
records and a report of a VA examination.  The veteran has 
not since identified any outstanding records that would 
assist in the development of this claim or disputed the 
adequacy of the VA examination.  The Board therefore finds 
that the RO has met its obligations with respect to the duty 
to assist under the VCAA.


II.  Analysis of Claim

In July 1981, the RO granted the veteran's claim for tinea 
pedis with callus on the plantar aspect of the right foot.  
The RO assigned a non-compensable evaluation.  The veteran 
alleges that his condition has worsened.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the RO considered the current rating 
criteria of 38 C.F.R. 
§ 4.118, in effect since August 30, 2002, as well as the 
previous rating criteria for skin conditions, in effect prior 
to August 30, 2002.  As the veteran's claim was received in 
October 2003, it is not necessary to consider the previous 
rating criteria.  Accordingly, the Board will only consider 
the current rating criteria in this decision.  

According to Diagnostic Code 7813, dermatophytosis (including 
tinea pedis), not of the head, face, or neck, is to be rated 
as scars (Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (Code 7806), depending upon the predominant 
disability.  As the March 2006 VA examination noted no 
scarring due to the condition, it is properly rated under 
Diagnostic Code 7806, pertaining to dermatitis.  Dermatitis, 
including tinea pedis, is rated according to criteria 
outlined in 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under 
Diagnostic Code 7806, a rating of 10 percent is assignable 
for dermatitis that affects at least 5 percent but less than 
20 percent of the entire body or at least 5 percent but less 
than 20 percent of the exposed areas; or requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-months.  A rating of 30 
percent is assignable for dermatitis that covers 20 to 
40 percent of the entire body or 20 to 40 percent of the 
exposed areas; or requires systematic therapy such as 
corticosteroids or other immunosuppressive drugs for a period 
of six weeks or more, but not constantly, during the past 12 
months.  A rating of 60 percent is assignable when more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas are affected; or the condition required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 months.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

The veteran had VA examinations in February 2003 and March 
2006.  The February 2003 examination did not include 
extensive findings or observations with respect to the right 
foot.  The examiner noted a callus on the right fifth toe but 
did not make any other findings regarding the extent of the 
veteran's right foot tinea pedis.   

The report of the March 2006 examination reflects that tinea 
pedis affects 9 percent of the veteran's entire body.  The VA 
examiner found that the condition does not affect any exposed 
areas.  The VA examiner observed a wart on the plantar aspect 
of the right foot and a callus on the medial aspect of the 
right foot. 
 The veteran reported using Lotrimin cream on the right foot 
on a daily basis for 10 of the 12 months preceding the 
examination.  He did not report using immunosuppressive drugs 
for the condition.   There was no scarring related to the 
condition.  The examiner characterized the condition as 
intermittent and non-progressive. 

The Board finds that the evidence supports the veteran's 
claim for an increased evaluation for tinea pedis with callus 
on plantar aspect of right foot.   Under the rating criteria 
of Diagnostic Code 7806, a 10 percent evaluation is 
appropriate for the symptoms described.  The condition 
affects more than 5 percent but less than 20 percent of the 
entire body, affects none of the exposed areas and does not 
require immunosuppressive therapy.  The next highest 
evaluation of 30 percent is not appropriate, as the veteran's 
condition does not affect more than 20 to 40 percent of his 
entire body or require immunosuppressive therapy for more 
than six weeks per year.   




ORDER

A 10 percent evaluation for tinea pedis with callus on 
plantar aspect of right foot is granted, subject to the law 
and regulations governing the payment of monetary benefits.


__________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


